Broyles, C. J.
While the evidence in the record is somewhat confused, meager, and conflicting as to who owned the “trailer” for a truck charged to have been sold by an agent of the prosecutor Sherrer to the defendant, there was evidence which, together with the inferences and deductions arising therefrom, authorized a finding that the trailer was the property of the prosecutor as charged in the indictment. The verdict of guilty of cheating and swindling was authorized by the evidence, and it was not error to overrule the motion for a new trial, based upon the usual general grounds.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.